

113 S1739 IS: To modify the efficiency standards for grid-enabled water heaters.
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1739IN THE SENATE OF THE UNITED STATESNovember 20, 2013Mr. Hoeven (for himself, Mr. Pryor, Mr. Chambliss, Ms. Klobuchar, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo modify the efficiency standards for grid-enabled water heaters.1.Grid-enabled water
		heatersPart B of title III of
		the Energy Policy and Conservation Act (42 U.S.C. 6291 et seq.) is
		amended—(1)in
		section 325(e) (42 U.S.C. 6295(e)), by adding at the end the following:(6)Additional
		  standards for grid-enabled water heaters(A)DefinitionsIn
		  this paragraph:(i)Activation
		  keyThe term activation key means a physical device
		  or control directly on the water heater, a software code, or a digital
		  communication means—(I)that must be
		  activated to enable the product to operate continuously and at its designed
		  specifications and capabilities; and(II)without which
		  activation the product will provide not greater than 50 percent of the rated
		  first hour delivery of hot water certified by the manufacturer.(ii)Grid-enabled
		  water heaterThe term grid-enabled water heater
		  means an electric resistance water heater that—(I)has a rated
		  storage tank volume of more than 75 gallons;(II)is manufactured on
		  or after April 16, 2015;(III)has—(aa)an
		  energy factor of not less than 1.061 minus the product obtained by
		  multiplying—(AA)the
		  rated storage volume of the tank, expressed in gallons; and(BB)0.00168;
		  or(bb)an
		  efficiency level equivalent to the energy factor under item (aa) and expressed
		  as a uniform energy descriptor based on the revised test procedure for water
		  heaters described in paragraph (5);(IV)is equipped by the
		  manufacturer with an activation key; and(V)bears a
		  permanent label applied by the manufacturer that—(aa)is
		  made of material not adversely affected by water;(bb)is
		  attached by means of non-water-soluble adhesive; and(cc)advises
		  purchasers and end-users of the intended and appropriate use of the product
		  with the following notice printed in 16.5 point Arial Narrow Bold
		  font:IMPORTANT INFORMATION:
		  This water heater is intended only for use as part of an electric thermal
		  storage or demand response program. It will not provide adequate hot water
		  unless enrolled in such a program and activated by your utility company or
		  another program operator. Confirm the availability of a program in your local
		  area before purchasing or installing this product..
		  (B)RequirementThe
		  manufacturer or private labeler shall provide the activation key only to
		  utilities or other companies operating electric thermal storage or demand
		  response programs that use grid-enabled water heaters.(C)Reports(i)ManufacturersThe
		  Secretary shall require each manufacturer of grid-enabled water heaters to
		  report to the Secretary annually the quantity of grid-enabled water heaters that
		  the manufacturer ships each year.(ii)OperatorsThe
		  Secretary shall require utilities and other demand response and thermal storage
		  program operators to report annually the quantity of grid-enabled water heaters
		  activated for their programs using forms of the Energy Information Agency or
		  using such other mechanism that the Secretary determines appropriate after an
		  opportunity for notice and comment.(iii)Confidentiality
		  requirementsThe Secretary shall treat shipment data reported by
		  manufacturers as confidential business information.(D)Publication of
		  information(i)In
		  generalIn 2017 and 2019, the Secretary shall publish an analysis
		  of the data collected under subparagraph (C) to assess the extent to which
		  shipped products are put into use in demand response and thermal storage
		  programs.(ii)Prevention of
		  product diversionIf the Secretary determines that sales of
		  grid-enabled water heaters exceed by 15 percent or greater the quantity of such
		  products activated for use in demand response and thermal storage programs
		  annually, the Secretary shall, after opportunity for notice and comment,
		  establish procedures to prevent product diversion for non-program
		  purposes.(E)Compliance(i)In
		  generalSubparagraphs (A) through (D) shall remain in effect
		  until the Secretary determines under this section that grid-enabled water
		  heaters do not require a separate efficiency requirement.(ii)Effective
		  dateIf the Secretary exercises the authority described in clause
		  (i) or amends the efficiency requirement for grid-enabled water heaters, that
		  action will take effect on the date described in subsection
		  (m)(4)(A)(ii).(iii)ConsiderationIn
		  carrying out this section with respect to electric water heaters, the Secretary
		  shall consider the impact on thermal storage and demand response programs,
		  including the consequent impact on energy savings, electric bills, electric
		  reliability, integration of renewable resources, and the environment.(iv)RequirementsIn
		  carrying out this subparagraph, the Secretary shall require that grid-enabled
		  water heaters be equipped with communication capability to enable the
		  grid-enabled water heaters to participate in ancillary services programs if the
		  Secretary determines that the technology is available, practical, and
		  cost-effective.;
		  and(2)in
		section 332 (42 U.S.C. 6302)—(A)in paragraph (5),
		by striking or at the end;(B)in the first
		paragraph (6), by striking the period at the end and inserting a
		semicolon;(C)by redesignating
		the second paragraph (6) as paragraph (7);(D)in subparagraph
		(B) of paragraph (7) (as so redesignated), by striking the period at the end
		and inserting ; or; and(E)by adding at the
		end the following:(8)with respect to
		  grid-enabled water heaters that are not used as part of an electric thermal
		  storage or demand response program, for any person knowingly and
		  repeatedly—(A)to distribute
		  activation keys for those grid-enabled water heaters;(B)otherwise to
		  enable the full operation of those grid-enabled water heaters; or(C)to remove or
		  render illegible the labels of those grid-enabled water
		  heaters..